—Order of the Appellate Term of the Supreme Court, First Department, entered on or about August 8, 2000, which, in a summary proceeding to recover a rent-stabilized apartment on the ground of nonprimary residence, modified an order of the Civil Court, New York County (Shirley Kornreich, J.), entered on or about March 24, 1999, granting respondent’s motion to dismiss the petition, so as to deny the motion and reinstate the petition, unanimously affirmed, without costs.
While ordinarily an agreement or stipulation between a prior landlord and tenant is binding on a successor landlord, regardless of whether it is contained in the lease or rider, the motion to dismiss, which was based on petitioner’s predecessor’s waiver of the primary residence requirement in a so-ordered stipulation with respondent settling a prior summary proceeding, was properly denied on the ground that the stipulation waiving the primary residence requirements of the Rent Stabilization Law is against public policy and unenforceable *140(Park Towers S. Co. v Universal Attractions, 274 AD2d 312). Concur — Andrias, J. P., Lerner, Rubin, Buckley and Marlow, JJ.